Name: Council Regulation (EEC) No 2018/93 of 30 June 1993 on the submission of catch and activity statistics by Member States fishing in the Northwest Atlantic
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  world organisations;  fisheries;  cooperation policy
 Date Published: nan

 Avis juridique important|31993R2018Council Regulation (EEC) No 2018/93 of 30 June 1993 on the submission of catch and activity statistics by Member States fishing in the Northwest Atlantic Official Journal L 186 , 28/07/1993 P. 0001 - 0020 Finnish special edition: Chapter 4 Volume 5 P. 0044 Swedish special edition: Chapter 4 Volume 5 P. 0044 COUNCIL REGULATION (EEC) No 2018/93 of 30 June 1993 on the submission of catch and activity statistics by Member States fishing in the Northwest AtlanticTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament, Whereas the Convention on future multilateral cooperation in the Northwest Atlantic fisheries approved by Regulation (EEC) No 3179/78(1) , and establishing the Northwest Atlantic Fisheries Organization (NAFO), requires the Community to supply the NAFO Scientific Council with any available statistical and scientific information requested by the Scientific Council in the performance of its work; Whereas timely catch and activity statistics have been identified by the NAFO Scientific Council as essential to the performance of its work in evaluating the state of the fish stocks in the Northwest Atlantic; Whereas Council Regulation (EEC) No 3881/91 of 17 December 1991 on the submission of nominal catch statistics by Member States fishing in the Northwest Atlantic(2) does not fully meet the requirements necessary for the Community to supply the NAFO Scientific Council with all statistical information as stated under Article 6 (3) of the NAFO Convention; whereas it is necessary to repeal the said Regulation; Whereas, in order to facilitate the implementation of the provisions of this Regulation, close cooperation between the Member States and the Commission should continue, in particular via the Standing Committee for Agricultural Statistics set up in Decision 72/279/EEC(3) , HAS ADOPTED THIS REGULATION: Article 1 Each Member State shall submit to the Commission data on the catches by vessels registered in, or flying the flag of, that Member State fishing in the Northwest Atlantic, with due regard to Council Regulation (Euratom, EEC) No 1588/90 of 11 June 1990 on the transmission of data subject to statistical confidentiality to the Statistical Office of the European Communities(4) . The nominal catch data shall include all fishery products landed or transhipped at sea in no matter what form but shall exclude quantities which, subsequent to capture, are discarded at sea, consumed on board or used as bait on board. Aquaculture production shall be excluded. The data shall be recorded as the live weight equivalent of the landings or transshipments, to the nearest tonne. Article 2 1. The data to be submitted shall be of two types: (a) the annual nominal catches, expressed in tonnes live weight equivalent of the landings, of each of the species listed in Annex 1 in each of the statistical fishing regions of the Northwest Atlantic listed in Annex 2 and defined in Annex 3; (b) the catches as specified under 1 (a) and the corresponding fishing activity, subdivided by calendar month of capture, fishing gear, vessel size and main species sought. 2. The data referred to in 1 (a) shall be submitted by 31 May of the year following the reference year and may be preliminary data. The data referred to in 1 (b) shall be submitted by 31 August of the year following the reference year and shall be definitive data. The data referred to in 1 (a) and submitted as preliminary data should be clearly identified as such. No submissions shall be required for species/fishing region combinations for which no catches were recorded in the reference period of the submission. Should the Member State not have fished in the Northwest Atlantic in the preceding calendar year, it shall inform the Commission thereof by 31 May of the following year. 3. The definitions and codes to be used in submitting information on fishing activity, fishing gear method of fishing and vessel size are given in Annex IV. 4. The list of species and statistical fishing regions and the descriptions of these regions, as well as the measures, codes and definitions applied to fishing activity, fishing gears, vessel sizes and methods of fishing may be amended in accordance with the procedure laid down in Article 6. Article 3 Except where provisions adopted under the common fisheries policy dictate otherwise, a Member State shall be permitted to use sampling techniques to derive catch data for those parts of the fishing fleet for which the complete coverage of the data would involve the excessive application of administrative procedures. The details of the sampling procedures, together with details of the proportion of the total data derived by such techniques, must be included by the Member State in the report submitted pursuant to Article 7 (1). Article 4 Member States shall fulfil their obligations to the Commission pursuant to Articles 1 and 2 by submitting the data on magnetic medium, the format of which is given in Annex 5. With the prior approval of the Commission, Member States may submit data in a different form or on a different medium. Article 5 Within 24 hours of receipt of the reports, whenever possible, the Commission shall transmit the information contained therein to the Executive Secretary of NAFO. Article 6 1. Where the procedure laid down in this Article is to be followed, the chairman shall refer the matter to the Standing Committee on Agricultural Statistics, hereinafter referred to as the 'Committee' either on his own initiative or at the request of the representative of a Member State. 2. The representative of the Commission shall submit to the Committee a draft of the measures to be taken. The Committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the EEC Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the Committee shall be weighted in the manner set out in that Article. The chairman shall not vote. 3. (a) The Commission shall adopt the measures envisaged if they are in accordance with the opinion of the Committee. (b) If the measures envisaged are not in accordance with the opinion of the Committee, or if no opinion is delivered, the Commission shall without delay submit to the Council a proposal relating to the measures to be taken. The Council shall act by a qualified majority. If on the expiry of three months from the date of referral to the Council, the Council has not acted, the proposed measures shall be adopted by the Commission. Article 7 1. Within 12 months of the entry into force of this Regulation, Member States shall submit a detailed report to the Commission describing how the data on catches and fishing activity are derived and specifying the degree of representativity and reliability of these data. The Commission, in collaboration with the Member States, shall draw up a summary of these reports. 2. Member States shall inform the Commission of any modifications of the information provided under paragraph 1 within three months of their introduction. 3. Where the methodological reports under paragraph 1 show that a Member State cannot immediately meet the requirements of this Regulation and that changes in survey techniques and methodology are necessary, the Commission may, in cooperation with the Member State, set a transitional period of up to two years during which the programme of this Regulation is to be achieved. 4. Methodological reports, transitional arrangements, data availability, data reliability and other relevant issues connected with the application of this Regulation shall be examined once a year within the competent Working Group of the Agricultural Statistics Committee. Article 8 Regulation (EEC) No 3881/91 is hereby repealed. Article 9 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 30 June 1993. For the Council The President S. BERGSTEIN (1) OJ No L 378, 30. 12. 1978, p. 1. (2) OJ No L 365, 31. 12. 1991, p. 19. (3) OJ No L 179, 7. 8. 1972, p. 1. (4) OJ No L 151, 15. 6. 1990, p. 1. ANNEX I LIST OF SPECIES WHICH HAVE BEEN REPORTED IN THE COMMERCIAL CATCH STATISTICS FOR THE NORTHWEST ATLANTIC Member States must report the nominal catches of those species marked with an asterisk (*). The reporting of nominal catches of the remaining species is optional as concerns the identification of the individual species. However, where data for individual species are not submitted the data shall be included in aggregate categories. Member States may submit data for species not in the list provided that the species are clearly identified. Note: 'n.e.i.' is the abbreviation for 'not elsewhere identified' /* Tables: see OJ */ ANNEX II STATISTICAL FISHING AREAS OF THE NORTHWEST ATLANTIC FOR WHICH DATA ARE TO BE SUBMITTED Sub-area 0 Division 0 A Division 0 B Sub-area 1 Division 1 A Division 1 B Division 1 C Division 1 D Division 1 E Division 1 F Division 1 NK (not known) Sub-area 2 Division 2 G Division 2 H Division 2 J Division 2 NK (not known) Sub-area 3 Division 3 K Division 3 L Division 3 M Division 3 N Division 3 O Division 3 P Sub-division 3 P n Sub-division 3 P s Division 3 NK (not known) Sub-area 4 Division 4 R Division 4 S Division 4 T Division 4 V Sub-division 4 V n Sub-division 4 V s Division 4 W Division 4 X Division 4 NK (not known) Sub-area 5 Division 5 Y Division 5 Z Sub-division 5 Z e Sub-unit 5 Z c Sub-unit 5 Z u Sub-division 5 Z w Division 5 NK (not known) Sub-area 6 Division 6 A Division 6 B Division 6 C Division 6 D Division 6 E Division 6 F Division 6 G Division 6 H Division 6 NK (not known) Statistical fishing areas for the Northwest Atlantic ANNEX III DESCRIPTION OF THE NAFO SUB-AREAS AND DIVISIONS USED FOR THE PURPOSE OF FISHERY STATISTICS AND REGULATIONS IN THE NORTHWEST ATLANTIC Sub-area 0 That portion of the NAFO Convention Area bounded on the south by a line extending due east from a point at 61 °00& prime; north latitude and 65 °00& prime; west longitude to a point at 61 °00& prime; north latitude and 59 °00& prime; west longitude, thence in a south-easterly direction along a rhumb-line to a point at 60 °12& prime; north latitude and 57 °13& prime; west longitude; thence bounded on the east by a series of geodisic lines joining the following points: /* Tables: see OJ */ latitude; and bounded on the west by a line beginning at 61 °00& prime; north latitude and 65 °00& prime; west longitude and extending in a north-westerly direction along a rhumb-line to the coast of Baffin Island at East Bluff (61 °55& prime; north latitude and 66 °20& prime; west longitude), and thence in a northerly direction along the coast of Baffin Island, Bylot Island, Devon Island and Ellesmere Island and following the 80th meridian of west longitude in the waters between these islands to the parallel of 78 °10& prime; north latitude. Sub-area 0 is composed of two divisions: division 0 A: that portion of the sub-area lying to the north of the parallel of 66 °15& prime; north latitude; division 0 B: that portion of the sub-area lying to the south of the parallel of 66 °15& prime; north latitude. Sub-area 1 That portion of the NAFO Convention area lying to the east of sub-area 0 and to the north and east of a rhumb-line joining a point at 60 °12& prime; north latitude and 57 °13& prime; west longitude with a point at 52 °15& prime; north latitude and 42 °00& prime; west longitude. Sub-area 1 is composed of six divisions: division 1 A: that portion of the sub-area lying north of the parallel of 68 °50& prime; north latitude (Christianshaab); division 1 B: that portion of the sub-area lying between the parallel of 66 °15& prime; north latitude (five nautical miles north of Umanarsugssuak) and the parallel of 68 °50& prime; north latitude (Christianshaab); division 1 C: that portion of the sub-area lying between the parallel of 64 °15& prime; north latitude (four nautical miles north of Godthaab) and the parallel of 66 °15& prime; north latitude (five nautical miles north of Umanarsugssuak); division 1 D: that portion of the sub-area lying between the parallel of 62 °30& prime; north latitude (Frederikshaab Glacier) and the parallel of 64 °15& prime; north latitude (four nautical miles north of Godthaab); division 1 E: that portion of the sub-area lying between the parallel of 60 °45& prime; north latitude (Cape Desolation) and the parallel of 62 °30& prime; north latitude (Frederikshaab Glacier); division 1 F: that portion of the sub-area lying south of the parallel of 60 °45& prime; north latitude (Cape Desolation). Sub-area 2 That portion of the NAFO Convention Area lying to the east of the meridian of 64 °30& prime; west longitude in the area of Hudson Strait, to the south of sub-area 0, to the south and west of sub-area 1 and to the north of the parallel of 52 °15& prime; north latitude. Sub-area 2 is composed of three divisions: division 2 G: that portion of the sub-area lying north of the parallel of 57 °40& prime; north latitude (Cape Mugford); division 2 H: that portion of the sub-area lying between the parallel of 55 °20& prime; north latitude (Hopedale) and the parallel of 57 °40& prime; north latitude (Cape Mugford); division 2 J: that portion of the sub-area lying south of the parallel of 55 °20& prime; north latitude (Hopedale). Sub-area 3 That portion of the NAFO Convention Area lying south of the parallel of 52 °15& prime; north latitude, and to the east of a line extending due north from Cape Bauld on the north coast of Newfoundland to 52 °15& prime; north latitude; to the north of the parallel of 39 °00& prime; north latitude; and to the east and north of a rhumb-line commencing at 39 °00& prime; north latitude, 50 °00& prime; west longitude and extending in a north-westerly direction to pass through a point at 43 °30& prime; north latitude, 55 °00& prime; west longitude in the direction of a point at 47 °50& prime; north latitude, 60 °00& prime; west longitude until it intersects a straight line connecting Cape Ray, on the coast of Newfoundland, with Cape North on Cape Breton Island; thence in a north-easterly direction along said line to Cape Ray. Sub-area 3 is composed of six divisions: division 3 K: that portion of the sub-area lying north of the parallel of 49 °15& prime; north latitude (Cape Freels, Newfoundland); division 3 L: that portion of the sub-area lying between the Newfoundland coast from Cape Freels to Cape St Mary and in a line described as follows: beginning at Cape Freels; thence due east to the meridian of 46 °30& prime; west longitude, thence due south to the parallel of 46 °00& prime; north latitude, thence due west to the meridian of 54 °30& prime; west longitude, thence along a rhumb-line to Cape St Mary, Newfoundland. division 3 M: that portion of the sub-area lying south of the parallel of 49 °15& prime; north latitude and east of the meridian of 46 °30& prime; west longitude; division 3 N: that portion of the sub-area lying south of the parallel of 46 °00& prime; north latitude and between the meridian of 46 °30& prime; west longitude and the meridian of 51 °00& prime; west longitude; division 3 O: that portion of the sub-area lying south of the parallel of 46 °00& prime; north latitude and between the meridian of 51 °00& prime; west longitude and the meridian of 54 °30& prime; west longitude; division 3 P: that portion of the sub-area lying south of the Newfoundland coast and west of a line from Cape St Mary, Newfoundland to a point at 46 °00& prime; north latitude, 54 °30& prime; west longitude, thence due south to a limit of the sub-area. Division 3 P is divided into two subdivisions: subdivision 3 P n (north-western subdivision): that portion of division 3 P lying north-west of the line extending from Burgeo Island, Newfoundland, approximately south-west to a point at 46 °50& prime; north latitude and 58 °50& prime; west longitude; subdivision 3 P s (south-eastern subdivision): that portion of division 3 P lying south-east of the line defined for subdivision 3 P n. Sub-area 4 That portion of the NAFO Convention Area lying north of the parallel of 39 °00& prime; north latitude, to the west of sub-area 3, and to the east of a line described as follows: beginning at the terminus of the international boundary between the United States of America and Canada in the Grand Manan Channel, at a point at 44 °46& prime;35,346& Prime; north latitude; 66 °54& prime;11,253& Prime; west longitude; thence due south to the parallel of 43 °50& prime; north latitude; thence due west to the meridian of 67 °24& prime;27,24& Prime; west longitude; thence along a geodetic line in a south-westerly direction to a point at 42 °53& prime;14& Prime; north latitude and 67 °44& prime;35& Prime; west longitude; thence along a geodetic line in a south-easterly direction to a point at 42 °31& prime;08& Prime; north latitude and 67 °28& prime;05& Prime; west longitude; thence along a geodetic line to a point at 42 °20& prime; north latitude and 67 °18& prime;13,15& Prime; west longitude; thence due east to a point at 66 °00& prime; west longitude; thence along a rhumb-line in a south-easterly direction to a point at 42 °00& prime; north latitude and 65 °40& prime; west longitude; and thence due south to the parallel of 39 °00& prime; north latitude. Sub-area 4 is divided into six divisions: division 4 R: that portion of the NAFO Convention Area lying between the coast of Newfoundland from Cape Bauld to Cape Ray and a line described as follows: beginning at Cape Bauld, thence due north to the parallel of 52 °15& prime; north latitude, thence due west to the Labrador coast, thence along the Labrador coast to the terminus of the Labrador-Quebec boundary, thence along a rhumb-line in a south-westerly direction to a point at 49 °25& prime; north latitude, 60 °00& prime; west longitude, thence due south to a point at 47 °50& prime; north latitude, 60 °00& prime; west longitude, thence along a rhumb-line in a south-easterly direction to the point at which the boundary of sub-area 3 intersects the straight line joining Cape North, Nova Scotia with Cape Ray, Newfoundland, thence to Cape Ray, Newfoundland; division 4 S: that portion of the sub-area lying between the south coast of Quebec from the terminus of the Labrador-Quebec boundary to Pte. des Monts and a line described as follows: beginning at Pte. des Monts, thence due east to a point at 49 °25& prime; north latitude, 64 °40& prime; west longitude, thence along a rhumb-line in an east-south-easterly direction to a point at 47 °50& prime; north latitude, 60 °00& prime; west longitude, thence along a rhumb-line in a north-easterly direction to the terminus of the Labrador-Quebec boundary; division 4 T: that portion of the sub-area lying between the coasts of Nova Scotia, New Brunswick and Quebec from Cape North to Pte. des Monts and a line described as follows: beginning at Pointe des Monts, thence due east to a point at 49 °25& prime; north latitude, 64 °40& prime; west longitude, thence along a rhumb-line in an east-south-easterly direction to a point at 47 °50& prime; north latitude, 60 °00& prime; west longitude, thence along a rhumb-line in a southerly direction to Cape North, Nova Scotia; division 4 V: that portion of the sub-area lying between the coast of Nova Scotia between Cape North and Fourchu, and a line described as follows: beginning at Fourchu thence along a rhumb-line in an easterly direction to a point at 45 °40& prime; north latitude, 60 °00& prime; west longitude, thence due south along the meridian of 60 °00& prime; west longitude to the parallel of 44 °10& prime; north latitude, thence due east to the meridian of 59 °00& prime; west longitude, thence due south to the parallel of 39 °00& prime; north latitude, thence due east to a point where the boundary between sub-areas 3 and 4 meets the parallel of 39 °00& prime; north latitude, thence along the boundary between sub-areas 3 and 4 and a line continuing in a north-westerly direction to a point at 47 °50& prime; north latitude, 60 °00& prime; west longitude, and thence along a rhumb-line in a southerly direction to Cape North, Nova Scotia. Division 4 V is divided into two sub-divisions: sub-division 4 V n (northerly sub-division): that portion of division 4 V lying north of the parallel of 45 °40& prime; north latitude; sub-division 4 V s (southerly sub-division): that portion of division 4 V lying south of the parallel of 45 °40& prime; north latitude; division 4 W: that portion of the sub-area lying between the coast of Nova Scotia from Halifax to Fourchu and a line described as follows: beginning at Fourchu, thence along a rhumb-line in an easterly direction to a point at 45 °40& prime; north latitude, 60 °00& prime; west longitude, thence due south along the meridian of 60 °00& prime; west longitude to the parallel of 44 °10& prime; north latitude, thence due east to the meridian of 59 °00& prime; west longitude, thence due south to the parallel of 39 °00& prime; north latitude, thence due west to the meridian of 63 °20& prime; west longitude, thence due north to a point to the meridian of 44 °20& prime; north latitude, thence along a rhumb-line in a north-westerly direction to Halifax, Nova Scotia; division 4 X: that portion of the sub-area lying between the western boundary of sub-area 4 and the coasts of New Brunswick and Nova Scotia from the terminus of the boundary between New Brunswick and Maine to Halifax, and a line described as follows: beginning at Halifax, thence along a rhumb-line in a south-easterly direction to a point at 44 °20& prime; north latitude, 63 °20& prime; west longitude, thence due south to the parallel of 39 °00& prime; north latitude; thence due west to the meridian of 65 °40& prime; west longitude. Sub-area 5 That portion of the NAFO Convention Area lying to the west of the western boundary of sub-area 4, to the north of the parallel of 39 °00& prime; north latitude and to the east of the meridian of 71 °40& prime; west longitude. Sub-area 5 is composed of two divisions: division 5 Y: that portion of the sub-area lying between the coasts of Maine, New Hampshire and Massachusetts from the border between Maine and New Brunswick to 70 °00& prime; west longitude on Cape Cod (at approximately 42 ° north latitude) and a line described as follows: beginning at a point on Cape Cod at 70 ° west longitude (at approximately 42 ° north latitude), thence due north to 42 °20& prime; north latitude, thence due east to 67 °18& prime;13,15& Prime; west longitude at the boundary of sub-areas 4 and 5; thence along that boundary to the boundary of Canada and the United States of America; division 5 Z: that portion of the sub-area lying to the south and east of division 5 Y. Division 5 Z is divided into two sub-divisions: sub-division 5 Z e (easterly sub-division): that portion of division 5 Z lying east of the meridian of 70 °00& prime; west longitude. For statistical purposes sub-division 5 Z e is divided into two sub-units: sub-unit 5 Z c: that part of sub-division 5 Z e that lies to the north of the geodetic line joining the points where the geodetic line denoting the USA-Canada boundary from 42 °31& prime;08& Prime; north latitude 67 °28& prime;05& Prime; west longitude to 40 °27& prime;05& Prime; north latitude 65 °41& prime;59& Prime; west longitude meets the parallel at 42 °00& prime; north latitude to where its extension meets the meridian at 65 °40& prime; west longitude; sub-unit 5 Z u: that part of division 5 Z e that lies to the south of the geodetic line joining the points where the geodetic line denoting the USA-Canada boundary from 42 °31& prime;08& Prime; north latitude 67 °28& prime;05& Prime; west longitude to 40 °27& prime;05& Prime; north latitude 65 °41& prime;59& Prime; west longitude meets the parallel at 42 °00& prime; north latitude to where its extension meets the meridian at 65 °40& prime; west longitude; sub-division 5 Z w (westerly sub-division): that portion of division 5 Z lying west of the meridian of 70 °00& prime; west longitude. Sub-area 6 That part of the NAFO Convention Area bounded by a line beginning at a point on the coast of Rhode Island at 71 °40& prime; west longitude, thence due south to 39 °00& prime; north latitude, thence due east to 42 °00& prime; west longitude, thence due south to 35 °00& prime; north latitude, thence due west to the coast of North America, thence northwards along the coast of North America to a point on Rhode Island at 71 °40& prime; west longitude. Sub-area 6 is composed of eight divisions: division 6 A: that portion of the sub-area lying to the north of the parallel of 39 °00& prime; north latitude and to the west of sub-area 5; division 6 B: that portion of the sub-area lying to the west of 70 °00& prime; west latitude, to the south of the parallel of 39 °00& prime; north latitude, and to the north and west of a line running westward along the parallel of 37 °00& prime; north latitude to 76 °00& prime; west longitude; thence due south to Cape Henry, Virginia; division 6 C: that portion of the sub-area lying to the west of 70 °00& prime; west longitude and the south of sub-division 6 B; division 6 D: that portion of the sub-area lying to the east of divisions 6 B and 6 C and to the west of 65 °00& prime; west longitude; division 6 E: that portion of the sub-area lying to the east of division 6 D and to the west of 60 °00& prime; west longitude; division 6 F: that portion of the sub-area lying to the east of division 6 E and to the west of 55 °00& prime; west longitude; division 6 G: that portion of the sub-area lying to the east of division 6 F and to the west of 50 °00& prime; west longitude; division 6 H: that portion of the sub-area lying to the east of division 6 G and to the west of 42 °00& prime; west longitude. ANNEX IV DEFINITIONS AND CODING TO BE USED IN THE SUBMISSION OF CATCH DATA (a) LIST OF FISHING GEAR/FISHING VESSEL CATEGORIES (from the International Standard Statistical Classification of Fishing Gears [ISSCFG]) /* Tables: see OJ */ Three levels of precisions of fishing effort should be provided, where possible. Category A /* Tables: see OJ */ Category B Numbers of days fished: the number of days on which fishing took place. For those fisheries in which searching is a substantial part of the fishing operation, days in which searching but no fishing took place should be included in 'days fished' data. Category C For number of days on ground in addition to days fished and searching also all other days while the vessel was on the ground should be included. Percent of estimated effort (pro-rated effort) Since corresponding effort measures may not be available for the total catch, the percentage of the effort that has been estimated should be indicated. This is calculated from: (c) VESSEL SIZE CATEGORIES (from the International Standard Statistical Classification of Fishing Vessels [ISSCFV]) /* Tables: see OJ */ MAIN SPECIES SOUGHT This is the species to which the fishing was principally directed. However, it may not correspond with the species which formed the greater part of the catch. The species should be indicated using the 3-alpha identifier (see Annex I). ANNEX V FORMAT FOR THE SUBMISSION OF DATA ON MAGNETIC MEDIA (a) MAGNETIC MEDIA Computer tapes: Nine track with a density of 1 600 or 6 250-BPI and EBCDIC of ASCII coding, preferably labelled. If labelled, an end-of-file code should be included. Floppy discs: MS-DOS-formatted, 3,5& Prime; 720 K or 1,4 Mbyte discs or 5,25& Prime; 360 K or 1,2 Mbyte discs. (b) CODING FORMAT /* Tables: see OJ */ /* Tables: see OJ */ (a) All numeric fields should be right justified with leading blanks. All alphanumeric fields should be left justified with trailing blanks. (b) The catch is to be recorded in the live weight equivalent of the landings to the nearest metric tonne. (c) Quantities (bytes 49 to 56) of less than half a unit should be recorded as '-1'. (d) Unknown quantities (bytes 49 to 56) should be recorded as '-2'. (e) Country codes (ISO codes): Belgium BEL Denmark DNK France FRA Germany FR DEU Greece GRC Ireland IRL Italy ITA Luxembourg LUX Netherlands NLD Portugal PRT Spain ESP United Kingdom GBR England & Wales GBRA Scotland GBRB Nothern Ireland GBRC